Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Status
This action in in response to the filing on 03/09/2022, claims 1-3, 5-10, 12-17 and 19-21 have been amended and claims 4, 11 and 18 have been canceled per applicants’ request. Therefore, claims 1-3, 5-10, 12-17 and 19-21 are presently pending in the application and have been considered as follow.
Examiner Note
In light of the applicant's amendments, the examiner hereby withdraws his previous 35 USC 112(b) rejection to claims 1-21 which is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
-The applicants’ remarks on page 10-11 with respect to:
“Independent claim 1 is in condition for allowance. Claim 1 sets forth an apparatus comprising processor circuitry to execute instructions to "generate at least one suggested security response action in response to a user interaction with a visual representation of the security threat object, the user interaction to cause the visual representation of the security threat object to at least move from a visual representation of a first security software product to a visual representation of a second security software product, the suggested security response action to be generated based on an execution of a security investigation model." The alleged Brown/Mitelman combination does not teach or suggest such a method.”
“In the Office action, the Examiner noted that Mitelman discloses outputting a response from the model. (See the Office action, pp. 7). However, Mitelman discloses outputting the response "in response to the analyst clicking on a "RECOMMENDATION" button (not shown) for the GUI 116," para. [0040]. Mitelman does not teach or suggest the generation of "at least one suggested security response action in response to a user interaction with the security threat object, the user interaction to cause the security threat object to at least move from a first security software product to a second security software product." Further, Brown does not teach or suggest "the suggested security response action to be generated based on an execution of a security investigation model".”
“The alleged Brown/Mitelman combination does not provide the foregoing element of claim 1. In view of this missing element, the alleged Brown/Mitelman combination does establish aprimafacie case of obviousness against claim 1. As such, claim 1 is allowable, and withdrawal of the § 103 rejections of independent claim 1 and all claims depending therefrom is respectfully requested.”

Have been carefully considered but are non-persuasive;

The examiner greatly appreciates applicants efforts to better capture the concept of a virtual environment, however the examiner respectfully disagrees with the applicants position that the combination of Brown and Mitelman fails to disclose “”. Brown discloses a virtual environment in which a security analyst is able to provide user interaction to objects and provide available operations however Brown does not disclose the use of a model and providing suggestions based on the model. However, Mitelman discloses in paragraphs 0038-0039 that an analyst investigating a set of data may manipulate the raw data into a form of charts and graphs and decides to search for something else in which the machine learning engine (e.g. model) can present an output based on the analyst selecting a recommendation button in one example or present the output with accept or reject buttons for the analyst to decide. It is noted that Mitelman does not explicitly disclose or suggest a sole embodiment in which the recommendation is only provided as a result of hitting a recommendation button however the claims only requires that a suggested action be generated (e.g. created, processed, produced, etc.) in response to a user interaction which Mitelman does disclose as the suggested action cannot be generated without current interaction. Therefore, the applicant argument is considered non-persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210311542 to Brown et al. (hereinafter “Brown.”) in view of US 20190340353 to Mitelman et al. (hereinafter “Mitelman”) retrieved form IDS dated 09/02/2021

Claim 8
Brown teaches a method comprising:
Causing display of a virtual security operations center in a virtual environment[Fig. 1 Item 118], the virtual security operations center to include visual representations of a plurality of security software products, wherein at least one of the plurality of security software products includes a security threat object, the security threat object selectable by a user of the virtual security operations center;[e.g. Brown; Para. 0037; Brown discloses displaying a scene from the security analysis application (e.g. source security product) and a virtual scene (e.g. destination security software product) for a data set (e.g. security threat object)]
generating at least one security software product,[e.g. Brown; Para. 0053, 0054; Brown discloses sliding (e.g. user interaction) an available data set(e.g. security threat object) and prompting the user with available operations.] and
causing adjustment to display of the visual representation security software product in response to the user interaction. [e.g. Brown; Fig. 2D Para. 0038, 0039, 0049, 0050, 0053, 0054 ; Brown discloses adjusting display in response to the user interaction.] 

While Brown teaches the method of claim 8 and investigating security related events in a virtual reality environment Brown fails to explicitly teach utilizing machine learning to provide suggested responses. More specifically he fails to teach the claimed limitations of: 
 “generating at least one suggested security response action in response to a user interaction with a visual representation of the security threat object …the suggested security response action to be generated based on an execution of a security investigation model”
however, Mitelman teaches:
 “generating at least one suggested security response action in response to a user interaction with a visual representation of the security threat object …the suggested security response action to be generated based on an execution of a security investigation model” [e.g. Mitelman; Para. 0034, 0040; Mitelman discloses outputting a response from the model;]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by Brown improving efficiency and the time it takes to investigate events especially for novice security analyst as specified by Mitelman Para. 0020.

Claim 9:
Brown teaches the method of claim 8, wherein the interaction is to be implemented by one or more gestures performed by a user via one or more hand tracking devices. [e.g. Brown; Para. 0029 – Near Eye Display Device 138]

Claim 10:
Brown teaches the method of claim 9, wherein the plurality security software products include at least one of an endpoint detection and response product, a security information and event management product, a centralized security manager, and a security innovation alliance product. [e.g. Brown; Para. 0029]

Claim 12:
Brown teaches the method of claim 8, further including tagging a location of the visual representation of the security threat object within the virtual environment in response to a user selecting the security threat object via the user interaction. [e.g. Brown; Para. 0047, 0053,  0059]

Regarding claims 1-3, 5, 15-17 and 19  they are apparatus and manufacture claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210311542 to Brown et al. (hereinafter “Brown.”) in view of US 20190340353 to Mitelman et al. (hereinafter “Mitelman”) retrieved form IDS dated 09/02/2021 and further in view of US 20030164864 to Aharon et al. (hereinafter “Aharon”)

Claim 13:
While Brown and Mitelman teaches the method of claim 8 and sliding objects in a virtual environment to merge with a destination product and prompting the user with available operations Brown fails to explicitly, although it could be argued implicitly, teach detecting a collision. More specifically he fails to teach the claimed limitations of: 
 “further including detecting a collision of the visual representation of the security threat object with the visual representation of the second security software product, ”
however, Aharon teaches:
 “further including detecting a collision of the visual representation of the security threat object with the visual representation of the second security software product, ” [e.g. Aharon; Abstract, Fig. 3, Para. 0012-0015, 0037-0051; Aharon discloses detecting collision of objects in a scene.]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the features above in the invention as disclosed by Brown and Mitelman in order to explicitly provide a collision detection method that provides a fast and accurate way to detect the collisions and the time it takes to investigate events especially for novice security analyst as specified by Aharon Para. 0011.

Thus the combination enables:

further including detecting a collision of the visual representation of the security threat object with the visual representation of the second security software product, [e.g. Aharon; Abstract, Fig. 3, Para. 0012-0015, 0037-0051; Aharon discloses detecting collision of objects in a scene.]
 the collision [e.g. Brown; Para. 0053, 0054; Brown discloses sliding (e.g. user interaction) an available data set(e.g. security threat object) and prompting the user with available operations.]to further cause the suggested security response action to be generated.[ e.g. Mitelman; Para. 0034, 0040; Mitelman discloses outputting a response from the model;] 



Claim 14:
Brown as modified by Mitelman and Aharon teaches the method of claim 13, further including executing the security investigation model based on at least one of the security threat object, the first security software product the second security software product, and the collision. [e.g. Brown; Para. 0053, 0054; Brown discloses sliding (e.g. user interaction) an available data set(e.g. security threat object) and prompting the user with available operations.] , [ e.g. Mitelman; Para. 0034, 0040; Mitelman discloses outputting a response from the model] [e.g. Aharon; Abstract, Fig. 3, Para. 0012-0015, 0037-0051; Aharon discloses detecting collision of objects in a scene.]

Regarding claims 6-7 and 20-21 they are apparatus and manufacture claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432